Citation Nr: 1336425	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-05 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right hand disorder, claimed as secondary to service-connected degenerative joint disease of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel






INTRODUCTION

The Veteran had active service from November 1942 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This matter was previously before the Board in March 2013 and July 2013, at which time the Board remanded the issue on appeal for additional development.

In a July 2013 statement, the Veteran submitted new claims for entitlement to aid and attendance benefits and entitlement to service connection for residuals of a stroke.  However, it does not appear that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the issues are hereby referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.





(CONTINUED ON THE NEXT PAGE)
REMAND

For reasons expressed immediately below, this appeal must be again remanded for additional development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  

I.  Compliance with Board's Previous Remand Directives

Here, a remand necessary to ensure compliance with the Board's previous remand directives to obtain an adequate medical opinion on secondary service connection.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).  

In March 2013, the Board initially remanded this issue in order to obtain an addendum opinion to address the question of "whether it is at least as likely as not that any current right hand disability is proximately due to, the result of, or aggravated by the service-connected left knee disability."  (Emphasis original).  Although an addendum opinion was obtained in April 2013, the Board, in its subsequent July 2013 remand, found this examination to be inadequate as to the question of aggravation.  Accordingly, the Board remanded the issue to again request a new addendum opinion to address aggravation, stating that the examiner should answer the question of "whether it is at least as likely as not that any current right hand disability is proximately due to, the result of, or aggravated by the service-connected left knee disability."  (Emphasis original).  

Notwithstanding these instructions, the most recent addendum opinion obtained on remand in August 2013 is still insufficient to address the question of aggravation.  Rather, the August 2013 focuses on the etiology of the right hand disorder and does not otherwise address the pertinent question of whether the right hand contractures may have been aggravated by the Veteran's service-connected left knee disability.  Accordingly, a remand is warranted so that an adequate opinion can be obtained that is responsive to the Board's previous remand directives.   Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc) (indicating that service connection on a secondary basis is warranted when a current disability is either caused or aggravated by a service-connected disability) (emphasis added).

II.  Private Medical Records

Additionally, in August 2013, the Veteran submitted a VA Form 21-4142 identifying the existence of outstanding private treatment records from the Greenville Hospital System.  However, it does not appear that any efforts were made to obtain these records, which reportedly cover treatment as recent as June 2013.  As the private treatment records may be pertinent to the current appeal, this information should also be obtained on remand and, if necessary, the appellant should be asked to provide another authorization and consent form for the release of these records.  See 38 C.F.R. § 3.159(c)(1).

III.  Recent VA Treatment Records

Finally, a review of Virtual VA reflects that VA records through March 2012 have been associated with the claims file.  If the Veteran has obtained any additional VA treatment with respect to right hand disability since March 2012, these records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain and associate with the claims file any relevant VA treatment records relating to the right hand from March 2012 through the present.

2.  With any necessary assistance from the Veteran, obtain and associate with the claims file records from the Greenville Hospital System.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After accomplishing the development outlined in steps (1) and (2) above, obtain an addendum opinion regarding the Veteran's right hand disorder.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.  

The examiner must specifically address the question of whether the Veteran's right hand disorder has been aggravated by his service-connected degenerative joint disease of the left knee, including the use of crutches.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a right hand disorder, claimed as secondary to service-connected degenerative joint disease of the left knee.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


